Citation Nr: 0827079	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals due to 
chemical exposure.  

3.  Entitlement to service connection for residuals due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD), 
chemical exposure, and Agent Orange exposure.  The Board 
notes that during the course of the appeal, the veteran's 
claims file was temporarily brokered to the San Diego, 
California, VA Regional Office.  

With respect to the veteran's claim of service connection for 
residuals due to Agent Orange exposure, including skin 
disorder, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court or Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a Board decision which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), all claims at VA subject to the original Haas stay 
will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  
Given the foregoing, the veteran's claim of service 
connection for residuals due to Agent Orange exposure is 
stayed.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

The issue of entitlement to service for residuals, skin 
disorder, due to chemical exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence 
his alleged in-service stressors.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2003 letter.  In the December 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records from January 2004 to May 2008, and a private medical 
statement dated May 2008.  

The Board also notes that an examination or an opinion was 
not obtained in connection with the veteran's claim for 
service connection for PTSD because VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the absence of a verifiable stress to support a PTSD 
diagnosis precludes the possibility that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth sufficient information so as to 
allow for a search for verification.  The RO informed the 
veteran that he would need to complete a questionnaire and 
provide details of the occurrences that led to his disability 
and service, and the veteran has not provided such sufficient 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no probative evidence supported by a 
verified stressor of the veteran's disability relating to 
service.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

II.  Decision   

The veteran asserts that service connection is warranted for 
his post-traumatic stress disorder (PTSD).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Although the veteran's service personnel 
records show that he received the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal, there is no indication 
that he received any decorations, medals, badges, 
commendations, citations, or campaign ribbons indicating 
combat.  The service treatment records, as well as the post 
service evidence of record, does not establish that the 
veteran engaged in combat with the enemy either.  Instead, 
the veteran asserts that he was exposed to non-combat related 
stressful situations during his active military service.  In 
a January 2003 personal statement and during the May 2008 
hearing, the veteran stated that he witnessed the deaths of 
many soldiers, some of whom committed suicide; watched a 
soldier being bludgeoned with a wrench; subjected to racial 
discrimination aboard ship, and exposed to mutilated and dead 
bodies.  The veteran contends that service connection is 
warranted for his PTSD.  

Review of the record reveals the veteran received a medical 
diagnosis of PTSD, attributable to his military service as 
noted in a January 2004 medical statement from the Vet 
Center.  The Board notes the diagnosis was rendered upon the 
veteran's report of stressful events in service.  However, 
because as previously stated, the veteran did not engage in 
combat with the enemy, the controlling issue in this case is 
whether there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  See Doran, supra; 38 C.F.R. § 
3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding inservice 
stressors.  Id.  

After careful review of the evidence, the Board finds the 
veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  The Board does note the veteran has attempted to 
provide clarifying information regarding his stressor, such 
as an approximate date and the name of a fellow soldier.  The 
Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without months and years, full names, 
and the veteran's units of assignment during the event, the 
service department is unable to verify that these events 
actually occurred.  Furthermore, in evaluating the veteran's 
claim, the Board finds it probative that the veteran's 
service personnel records do not assist him in establishing 
that the claimed event occurred or that he was in the 
location where he claimed to be.  There is no independent 
evidence of record showing that his military occupational 
specialty (MOS) as a ship's serviceman (SH) exposed him to 
the asserted stressful event, or any other events involving 
intense fear, helplessness, or horror.  Similarly, the 
veteran has not provided adequate information about the 
circumstances of his racial discrimination and witnessing the 
soldier being attacked with a wrench or the deaths of his 
fellow soldiers.  In essence, the veteran's lack of detail 
about the alleged incident makes it impossible for it to be 
verified.  See 38 C.F.R. § 3.159 (c)(2)(i) (2007).  See 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (there was no duty 
to assist where veteran's statements concerning in-service 
stressors were too vague to refer to the U. S. Army and Joint 
Services Records Research Center).

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed inservice stressors.  
The only evidence of record which indicates that the 
veteran's claimed stressors actually occurred consists of his 
own statements.  The Board also acknowledges a January 2004 
statement submitted by the veteran's wife regarding the 
veteran's symptoms; these statements, without other 
corroborating evidence, are of little or no probative value.  
As previously noted, the veteran's statements and assertions, 
alone, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, supra.

As such, the Board finds the veteran's in-service stressors 
have not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals, 
including skin eczema, due to chemical exposure.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Review of the evidentiary record shows that in June 2004 and 
April 2008, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA 
indicating treatment for a skin condition from 2004 to 2005 
at the University of Southern California (USC) Medical Center 
in Los Angeles, California.  It is noted that the RO has not 
obtained the records from the USC Medical Center, as they are 
not included in the claims file.  The Board finds that an 
attempt should be made to obtain those records, as they are 
relevant to the issue on appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Attempt to obtain the veteran's 
medical records from the USC Medical 
Center.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from private 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claim for entitlement to 
service connection for residuals due to 
chemical exposure.  If the benefits 
sought in connection with the claims 
remain denied, the veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the appropriate time period within which 
to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


